Not being able to agree with my associates in the disposition of appellees' motion for rehearing, I hereby file the following dissenting opinion:
On the original hearing we held that the acceptances sued upon herein were negotiable instruments, and that, as Mrs. Crum purchased same before maturity, she was not chargeable with notice of any defenses to same and was entitled to recover, so we reversed and rendered judgment for her. After a further investigation of the question, it is thought in this holding we were in error. The suit was based upon three acceptances drawn by the Cascade Products Company, payable to the order of themselves, on the Lane Company, and by the Lane Company accepted and then indorsed by the Cascade Products Company. Said acceptances are fully set out in *Page 983 
the original opinion. Each of said acceptances, according to the reading of same, purported to create an obligation to pay the holder $378, and purported to be due in 60, 90, and 120 days. Each of said acceptances contained the following clause written in the face of same:
"The obligation of the acceptor hereof arises out of the purchase of goods from the drawer; maturity being in conformity with original terms of purchase."
There are two matters that stand out very prominently by reason of the above indorsement, to wit: That "the obligation of the acceptor arises," not by reason of the terms of the acceptance, nor by reason of the accepting of said acceptance, but out of the fact that acceptor has purchased goods from the dealer. Then, in order for Mrs. Crum to know what the obligation of the acceptor was, she would necessarily have to look beyond the acceptance, she would have to examine the supposed contract of purchase, and when she did this she would learn there was no purchase of said goods, but only a "special agency agreement." Again, said acceptances on their face appear to fall due in 60, 90, and 120 days, but said clause above referred to recites: "Maturity being in conformity with the original terms of purchase." If the original terms of purchase had provided that said acceptances matured in 6, 9, and 12 months after date, then would not such provision of the contract have been controlling? And if this be true, before Mrs. Crum could know definitely when said acceptances matured, would she not be required to examine the original terms of said supposed purchase? And when she did this, she would have learned there was no purchase of said goods, but only a "special agency agreement," entered into, by the terms of which, in effect, said goods were so left at the place of business of the Lane Company and the Cascade Products Company agreed to put on a special campaign and sell said goods itself, and, if it failed to sell said goods in 60 days, to take them back, etc. In fact, it is thought, under the terms of the contract, the obligation of the acceptor, as well as the maturity of all said acceptances, was dependent upon a sale of said goods by the Cascade Company or by the joint efforts of the Cascade Company and the Lane Company, and that Mrs. Crum was chargeable with notice of the provisions of said supposed contract of purchase as they affected the obligation of the acceptor, and also the maturity of said acceptances, and this being true, said acceptances were not negotiable, and that the trial court was correct in so holding and admitting appellee's evidence of fraud, etc.
Appellee's motion for rehearing, it is thought, should be granted, and the judgment of the trial court affirmed.